UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ARABELLA BUSSEY,
Plaintiff-Appellant,

v.
                                                                        No. 95-2398
TOGO D. WEST, JR., Secretary,
Department of the Army,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-95-128-A)

Argued: May 8, 1996

Decided: June 4, 1996

Before WILKINSON, Chief Judge, and LUTTIG and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Cathy Bissoon, REED, SMITH, SHAW & MCCLAY,
Pittsburgh, Pennsylvania, for Appellant. Meredith Manning, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
ON BRIEF: Eric A. Welter, REED, SMITH, SHAW & MCCLAY,
Pittsburgh, Pennsylvania, for Appellant. Captain David C. Caldwell,
UNITED STATES ARMY LITIGATION DIVISION, Arlington, Vir-
ginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

After exhausting her administrative remedies, Arabella Bussey
sued the Secretary of the Army, claiming that she suffered discrimina-
tion in violation of the Rehabilitation Act, 29 U.S.C. § 794(a), when
she was fired from her job at Arlington National Cemetery. The dis-
trict court granted summary judgment to the Secretary, and we affirm.

I.

Bussey was hired in January 1992 as a temporary data transcriber
by the cemetery's administrator, Donald Snyder. Although Bussey
had no direct contact with the public, she worked in an area in which
members of the public (including bereaved members of deceased sol-
diers' families) frequently were present. Bussey has multiple sclero-
sis, which (in her case) makes her irritable. Soon after she was hired,
her immediate supervisor told Snyder that Bussey's irritability was
creating problems within the office. Bussey received counseling and
her behavior and attitude improved somewhat. Snyder renewed
Bussey's temporary employment for another year at the end of Sep-
tember 1992.

Shortly after he reappointed her, Snyder learned from one of
Bussey's co-workers that Bussey was again having problems with her
temper. In particular, Snyder learned that Bussey became extremely
angry when a co-worker put an empty donut box in her trash can.

In early November 1992 Sergeant Craig Rowley, a representative
of the Inspector General, visited the cemetery to review its operations.
He invited cemetery employees to meet with him to discuss any con-
cerns they might have about their jobs. Bussey met privately with Ser-
geant Rowley and told him she felt isolated from her co-workers
because of her multiple sclerosis. Sergeant Rowley later met with

                    2
Snyder and told him in general terms that he should be aware that one
of his employees felt alienated from co-workers. Sergeant Rowley did
not mention Bussey by name.

In late November 1992 Snyder saw Bussey yelling at a co-worker,
Marsha Zehner. Snyder ordered Bussey back to her desk, and he later
learned from Zehner and from other employees that Bussey lost her
temper when she and Zehner attempted to answer the telephone at the
same time. According to Zehner, Bussey threatened to beat her up.
Snyder fired Bussey on December 11, 1992, citing her inability to get
along with her co-workers and her failure to maintain the decorum
required of a cemetery employee. Bussey claims she was fired
because of her disability and in retaliation for her meeting with Ser-
geant Rowley to talk about her feelings of isolation.

II.

The Rehabilitation Act provides, "No otherwise qualified individ-
ual with a disability . . . shall, solely by reason of her or his disability
. . . be subjected to discrimination under any program or activity
receiving Federal financial assistance or under any program or activ-
ity conducted by any Executive agency or by the United States Postal
Service." 29 U.S.C. §794(a). Bussey's claim fails because she was not
"otherwise qualified" for the position from which she was fired.

"[A]n employer subject to the Rehabilitation Act must be permitted
to terminate its employee on account of egregious misconduct, irre-
spective of whether the employee is handicapped." Little v. FBI, 1
F.3d 255, 259 (4th Cir. 1993). Bussey worked in a public area of a
cemetery office. Her irritability and tendency to get into loud argu-
ments with her co-workers disrupted the decorum of the office and
created a danger of upsetting grieving members of deceased soldiers'
families. Whether Bussey's inappropriate behavior resulted from her
illness is irrelevant. Carrozza v. Howard County , 847 F. Supp. 365,
367-68 (D. Md. 1994), aff'd, 45 F.3d 425 (4th Cir. 1995) (table). It
was not unreasonable for Snyder to conclude that Bussey's snappish-
ness made her unfit for a position at Arlington National Cemetery,
especially when such behavior could be observed by mourners
expecting a certain level of dignity and decorum.

                      3
In addition, Bussey has failed to come forward with sufficient evi-
dence that she was discharged "solely by reason of" her multiple scle-
rosis. See Texas Dep't of Community Affairs v. Burdine, 450 U.S.
248, 256 (1981). "[I]n cases where the hirer and the firer are the same
individual and the termination of employment occurs within a rela-
tively short time span following the hiring, a strong inference exists
that discrimination was not a determining factor for the adverse action
taken by the employer." Proud v. Stone, 945 F.2d 796, 797 (4th Cir.
1991). Bussey has not come forward with sufficient evidence to over-
come this presumption. She has produced no evidence that Snyder
treated any similarly situated employee more leniently than he treated
Bussey. Finally, it strains logic to believe that Snyder discriminated
against Bussey simply because he received a general report that an
unnamed employee felt alienated.

The district court properly granted summary judgment to the Secre-
tary, and that judgment is

AFFIRMED.

                    4